WRIT DENIED: Relator’s allegation that the prosecution made an improper reference, in his closing argument, to the fact that relator failed to testify in his own behalf is prematurely raised in this court since it was not urged by relator in his application to the district court. This court finds that the prosecution sufficiently proved by competent evidence the allegations charging relator as a habitual offender and that the trial judge did not err in finding the relator guilty of being a habitual offender. State v. Evans, 506 So.2d 1283 (La.App. 2 Cir.1987).